Citation Nr: 0633188	
Decision Date: 10/26/06    Archive Date: 11/14/06	

DOCKET NO.  05-09 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher initial disability evaluation for 
anxiety disorder, not otherwise specified, claimed as post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Winston-Salem, North Carolina, that granted service 
connection for a chronic acquired psychiatric disorder, 
classified for rating purposes as anxiety disorder, not 
otherwise specified, claimed as PTSD, and assigned a 
10 percent disability evaluation, effective March 17, 2004, 
the date of receipt of the veteran's claim for disability 
benefits.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
matter on appeal.  

2.  The record reveals the veteran has been working full time 
selling cars for many years.  Also, he has been married to 
the same woman for many years.  

3.  The record does not show the veteran's psychiatric 
disorder has caused more than mild occupational and social 
impairment throughout the appeal period.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 
10 percent for the veteran's psychiatric disorder are not met 
at any time during the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9413 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
five elements are:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented for the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

A review of the record shows that by communication dated in 
May 2004, the veteran was sent information with regard to his 
claim for an increased rating for his psychiatric disability.  
He was told what information had been received, to include a 
statement from his private physician, and a letter regarding 
PTSD stressor information.  He was told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  He was also informed what the evidence had to show 
to establish entitlement to an increased disability 
evaluation.  He was not apprised of information regarding the 
effective date for disability benefits, but this omission is 
essentially harmless, especially in light of the denial of 
the claim.  

With regard to the duty to assist him, his service records 
and a February 2004 statement from a private physician have 
been associated with the claims file.  Also, he was accorded 
a special psychiatric examination by VA for rating purposes 
in July 2004.  There is no suggestion in the current record 
that there remains evidence that is pertinent to the 
veteran's appeal that has yet to be secured.  Accordingly, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal.  No further 
development is required to comply with the duties to notify 
and assist the veteran in developing facts pertinent to his 
case.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3 (2005).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with an initial rating 
(the claim for an original rating) and the claim for 
increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the formula for rating mental disorders, a 10 percent 
rating is provided where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

The next higher rating of 30 percent is provided when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions or recent events).  

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social, with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

The next schedular rating of 100 percent is warranted when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9413.  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), page 32.  

A score of 31 to 40 is warranted when there is some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  

A score of 41 to 50 is provided for serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A score of 51 to 60 is warranted when there are "moderate 
symptoms (e.g., flat affect and circumstantial speech, or 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his case.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).  

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD do not more nearly 
approximate the criteria for a rating in excess of 10 percent 
at any time during the appeal period.  

The key items for consideration are the reports from a 
private psychiatrist in February 2004 and the report of a VA 
psychiatric examination of the veteran in July 2004.  At the 
time of the examination by the psychiatrist, he indicated 
that he saw the veteran that month, that being February 2004.  
He indicated that the veteran's symptoms reportedly included 
daily intrusive thoughts, distressing dreams, flashbacks, 
distress and exposure to triggers that would remind him of 
past trauma, avoidance of conversation about service, 
estrangement and detachment from others, severe sleep 
disturbance, irritability, hypervigilance, and exaggerated 
startle response.  The veteran stated that his hypervigilance 
was so severe that he only sat with his back against the 
wall.  He also reported frequent night sweats associated with 
nightmares.  Additionally, he complained of depressed mood 
and gave a history of panic symptoms.  However, it was noted 
that he had been married for 30 years to the same person and 
was currently working in automotive sales.  

Mental status examination findings included anxious mood, 
restrictive affect, fair retention, and fair judgment and 
insight.  Also, the veteran was pleasant and cooperative and 
described as dressed normally.  Thought process was linear 
and he gave no indication of psychotic symptomatology.  He 
was to take Paxil and Seroquel for help with his symptoms.  
He was to call and return with any questions or problems.  
The examiner described the veteran as "severely compromised" 
in both his social and industrial ability.  He considered the 
veteran permanently and totally disabled and unemployable, 
although he noted that the veteran was currently working in 
automotive sales.  The veteran was given an Axis I diagnosis 
of chronic severe PTSD.  He was given a GAF score of 35.  

On the other hand, at the time of psychiatric examination by 
VA in July 2004, the veteran indicated that his sleep was 
better because of his medication.  He stated he had 
nightmares once or twice a month and only occasionally had 
intrusive thoughts.  He was not anxious or easily startled.  
He stated that he handled crowds "pretty good" and was not 
hypervigilant.  He reported no problems with his temper.  
There was no indication of psychotic symptoms.  He had had no 
inpatient treatment for psychiatric purposes.  He was 
currently working full time selling cars and had been doing 
so for 10 years.  There was no indication of impairment on 
the job.  He lived with his wife and was able to do the 
chores around the house.  He stated he also had friends that 
went fishing, played the guitar, and performed at a gospel 
group in church.  Notation was made that he "has active 
recreational and leisure pursuits."  

On examination, he was described as friendly and outgoing.  
He answered questions and volunteered information.  He was 
neatly and casually dressed.  Mood was described as calm.  
Affect was appropriate.  He was properly oriented.  Memory 
was adequate.  Insight and judgment also appeared to be 
adequate.  It was noted the veteran was not detached or 
estranged from others.  The examiner believed that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Instead he provided an Axis I diagnosis of anxiety disorder, 
not otherwise specified.  The veteran was given a current GAF 
score of 60 and this was described as indicative of only mild 
impairment.  

In view of the foregoing, the Board finds that the disability 
picture attributable to the veteran's psychiatric 
symptomatology does not warrant a disability rating in excess 
of 10 percent during the entire appeal period.  At the time 
of the latter examination, the veteran was described as 
active socially and it was indicated he was working on a 
full-time basis.  No job impairment was indicated.  Indeed, 
the examiner described his psychiatric impairment as only 
mild in degree.  While a private physician who saw the 
veteran several months earlier in March 2004 described the 
impairment as severe in degree, the record reveals that the 
veteran was working at a full-time basis at that time and 
gave no indication of any occupational or social impairment 
to the examiner.  The GAF scores provided by the examiners in 
February 2004 and July 2004 are quite different, but the 
Board notes that GAF scores are merely guidelines that the 
Board uses in assessing one's overall disability picture.  
Here, the Board finds there is no indication of significant 
social or industrial impairment during the entire appeal 
period.  As noted above, the veteran has been in a stable 
marriage for many years and has given no indication of 
industrial impairment at any time during the appeal period.  
He has not reported problems associated with his job that 
might be attributed to his psychiatric 


						(Continued on next page)








symptoms.  Accordingly, the Board finds that a disability 
rating in excess of 
10 percent is not in order at any time during the appeal 
period.  


ORDER

A disability rating in excess of 10 percent for anxiety 
disorder, not otherwise specified, claimed as PTSD, is 
denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


